Judgment, Supreme Court, New York County (William A. Wetzel, J), rendered July 21, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and conspiracy in the second degree, and sentencing him to consecutive terms of 6 years to life and 7 to 21 years, respectively, unanimously affirmed.
The record establishes that defendant’s waiver of his right to appeal was knowingly, intelligently and voluntarily made, and *269that the waiver encompassed his excessive sentence claim (People v Hidalgo, 91 NY2d 733 [1998]). Therefore, defendant “elect[ed] to foreclose review of [his] negotiated sentence” (People v Seaberg, 74 NY2d 1, 10 [1989]). In any event, were we to find that defendant did not validly waive his right to appeal, we would perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Friedman, Marlow and Sweeny, JJ.